                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOSHUA E. HAGER,
                                     CASE NO. 2:21-CV-2472
       Petitioner,                   JUDGE EDMUND A. SARGUS, JR.
                                     Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, ROSS
CORRECTIONAL INSTITUTION,

       Respondent.

                                            ORDER

       On June 4, 2021, the Magistrate Judge issued a Report and Recommendation pursuant to

Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that this action be dismissed. (Doc. 2.) Although the parties were advised of the

right to file objections to the Magistrate Judge’s Report and Recommendation, and of the

consequences of failing to do so, no objections have been filed.

       The Report and Recommendation (Doc. 2) is ADOPTED and AFFIRMED. This action

is hereby DISMISSED.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court

therefore DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.



                                                     s/Edmund A. Sargus, Jr. 6/29/2021
                                                     EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE
